Per Curiam.
Understanding that the majority opinion of the Supreme Court does not affirm a right in the National Transit Company to operate a pipe line in this state, but, in absence of any- question upon that point, merely assumes, for the purpose of reaching the points mooted, that the company named has authority from this state to lay a pipe line, we vote to affirm the judgment below for the reasons stated in that opinion.
. For affirmance—The Chancellor, Depue, Lippincott, Adams, Bogert, ’Hendrickson, Nixon. 7.
For reversal—Gummere, Ludlow, Vredenburgh. 3.